Citation Nr: 9922829	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected tinea versicolor.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to June 
1996, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which established service 
connection for "skin problems" and assigned a 
noncompensable evaluation, effective June 25, 1996.  In that 
same rating action, the RO denied service connection for 
bilateral hearing loss; for residuals of toxic chemical 
exposure; for chronic low back pain; and for chronic neck 
pain.  The veteran timely appealed these determinations to 
the Board.

When this matter was previously before the Board in June 
1998, the veteran's claims for service connection for 
residuals of toxic chemical exposure were denied.  In 
addition, the Board remanded the veteran's claims for service 
connection for chronic low back and neck pain, as well as to 
a compensable evaluation for his service-connected skin 
problems for further development and adjudication.

During the course of this appeal, in December 1998, the RO 
recharacterized the veteran's service-connected skin 
disability as tinea versicolor and increased the evaluation 
for the disability to 10 percent, effective June 25, 1996.  
However, inasmuch as a higher evaluation is available for 
this condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Indeed, 
in a statement dated in December 1998 and received at the RO 
that same month, the veteran affirmatively expressed his 
disagreement with the 10 percent evaluation and indicated 
that he wished to continue his appeal.  Further, because the 
veteran has disagreed with the initial rating assigned, the 
Board has recharacterized the issues as involving the 
propriety of the assignment of the initial evaluation.  See 
Fenderson, 12 Vet. App. at 126.  

In a separate December 1998 rating decision, the RO granted 
service connection for residuals of cervical and lumbosacral 
strain, and assigned a 10 percent evaluation for each 
disability, effective June 25, 1996.  Inasmuch as benefit 
sought on appeal as regards the veteran's chronic low back 
and neck pain has been granted, i.e. service connection for 
each disability, and the veteran has not initiated an appeal 
as regards either the effective date of the awards of service 
connection or assigned ratings, no claims with respect to 
these disabilities remains before the Board.  See Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Thus, the only claim currently 
before the Board is the veteran's appeal regarding the 
propriety of the initial 10 percent evaluation assigned for 
this tinea versicolor.

In addition, during the August 1996 VA audiological 
examination, the veteran complained that he suffered from 
tinnitus since approximately 1988, and that the disability 
was due to in-service acoustic trauma.  In the corresponding 
examination report, the examiner diagnosed the veteran as 
having bilateral periodic tinnitus.  The record thus raises 
the issue of entitlement to service connection for tinnitus.  
This issue is not currently before the Board and it is 
referred to the RO for appropriate action.

The Board's decision regarding the propriety of the initial 
10 percent evaluation for the veteran's tinea versicolor is 
set forth below.  However, because he has expressed 
disagreement with the RO's September 1997 rating action that 
denied his claim for a compensable evaluation for his 
service-connected carpal tunnel syndrome, this issue is 
addressed in the REMAND following the ORDER portion of the 
DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence and the veteran's assertions suggest 
that, since June 1996, the veteran's tinea versicolor has 
been manifested by extensive lesions and constant itching.




CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial grant of 30 percent rating 
for tinea versicolor have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 10 percent 
evaluation assigned for his service-connected tinea 
versicolor is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). 

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.

The service medical records show that the veteran was seen on 
numerous occasions for complaints of skin problems and that 
he was diagnosed as having tinea versicolor.  The veteran's 
claim for service connection for skin disability was received 
at the RO in July 1996, and in August 1996, he was afforded a 
pertinent VA general medical examination.  During that 
examination, the veteran provided a history of having a 
chronic skin rash since approximately 1988.  He indicated 
that the rash began on his back and that he was provided with 
shampoo to treat the problem.  The veteran stated that the 
rash had recently spread, and that it currently extended over 
large segments of his chest and neck.  He added that he was 
treating the disability with a cortisone ointment, which had 
provided some temporary relief.  In addition, the veteran 
reported that the rash became pink and "cosmetically 
disfiguring" when it was exposed to the sun.  The veteran 
also complained of having itching of the lesions that were 
below his bilateral clavicle areas.  The examination revealed 
a small visible area of active inflammation.  The physician 
further reported that the veteran's skin was otherwise within 
normal limits.  The diagnosis was chronic dermatitis of the 
back, chest and neck.

On the basis of the evidence discussed above, the RO granted 
service connection for "skin problems" and assigned a 
noncompensable rating, effective June 25, 1996.  Thereafter, 
in February 1997, the veteran was afforded a VA neurological 
examination, presumably in connection with his other pending 
claims; however, as noted in the Board's June 1998 remand, 
the examination report included findings and a diagnosis 
pertinent to this claim and RO had not considered this 
evidence.  In this regard, the Board notes that the 
examination disclosed that the veteran had 10 to 20 
superficial pink, circular blotches, which varied from 2 to 
20 millimeters in size, and which were "scattered over his 
chest."  The diagnosis was superficial nummular rash over 
the thorax of questionable cause.  

The veteran underwent a VA dermatological examination in 
September 1988.  The veteran reiterated a history of having 
chronic and recurrent skin problems that began during his 
period of military service.  The veteran complained that, 
despite treating the disability with Selsun Blue, which 
proved largely ineffective, and that he continued to suffer 
from constant itching.  The examiner indicated that he had 
reviewed some of the veteran's medical records.  In addition, 
he reported that the disability, which he identified as tinea 
versicolor, was very active and that it was productive of 
constant itching.  The physician further stated the tinea 
versicolor extended from his anterior chest, almost from the 
nipple, to his neck.  He also noted that there was one spot 
in the antecubital fossa of his right arm.  The examiner also 
indicated that the veteran had some erythematous lesions on 
his back.  The diagnosis was tinea versicolor, active and 
acute, of the anterior chest and less active in the posterior 
chest, upper portion, and in the right antecubital fossa of 
the right arm.

Further, in numerous statements in support of this claim, the 
veteran essentially maintained that his tinea versicolor was 
more disabling than represented by the 10 percent evaluation 
because it was productive of significant social and 
industrial impairment.  

Based on the above evidence, in December 1998, the RO 
increased the rating for the veteran's service-connected skin 
disability to 10 percent, effective June 25, 1996.

The veteran's tinea versicolor is rated by analogy to eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118 (1998).  Under 
this code, a 10 percent evaluation is available for where the 
skin disability is productive of exfoliation exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating is warranted is the disability is manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant 
condition.

Following review of both the medical evidence of record and 
the veteran's assertions, and resolving all reasonable doubt 
in the veteran's favor, the Board determines that, since June 
1996 (the date of the grant of service connection), the 
veteran's tinea versicolor has been manifested by extensive 
lesions and constant itching.  The Board acknowledges that, 
when examined in October 1996, the physician reported that 
there was only a small area of active inflammation; hence, 
the condition appeared to be largely under control.  However, 
the veteran then reported, and has consistently reported, 
that despite treating his tinea versicolor, he has been only 
able to obtain temporary relief, and that the disorder 
extended over a large segment of his chest, back and neck, 
and was productive of itching.  While he clearly had 
extensive legions in February 1997, and the September 1998 VA 
examination confirmed both extensive legions and the 
veteran's complaints of constant itching, the totality of the 
evidence suggests that the condition has been productive of 
the level of impairment contemplated in the 30 percent 
evaluation since the veteran filed his claim for service 
connection for the disability, with only temporary period of 
relative resolution, such as that shown in August 1996.  
Accordingly, the Board finds that the criteria for an initial 
30 percent evaluation are met.

However, there is no basis for assignment of the maximum 50 
percent evaluation assignable under Diagnostic Code 7806.  In 
this regard, the Board notes that there is no evidence that 
the veteran exhibits such symptoms as ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations.  There also is no objective evidence, despite 
his assertions that the condition causes "significant social 
and industrial impairment," that the condition is 
exceptionally repugnant.  Hence, there is no basis for 
assignment of a 50 percent disability evaluation under 
Diagnostic Code 7806.  Furthermore, given the absence of 
other significant symptomatology in addition to that noted 
above, there is no basis to evaluate his disability under any 
other diagnostic code pertaining to the skin; for example, he 
is not shown to suffer from any scars or any systemic 
condition associated with skin disability; hence, there is no 
other diagnostic code under which he can be assigned more 
than a 30 percent evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7819.  Inasmuch as the 30 percent 
evaluation represents the greatest degree of impairment since 
the date of the grant of service connection, "staged 
rating" is unnecessary.  See Fenderson, 12 Vet. App. at 126.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's tinea versicolor 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of an evaluation higher than 30 
percent on an extra-schedular basis.  See 38 C.F.R. § 3.321.  
There is no showing the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors,  the 
Board is not required to remand any of the claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for tinea 
versicolor is granted.  


REMAND

In a September 1997 decision, the RO denied entitlement to a 
compensable rating for the veteran's service-connected carpal 
tunnel syndrome.  In a statement dated in August 1998 and 
received by the RO that same month, the veteran expressed his 
disagreement with that determination.  The Board accepts the 
August 1998 statement as a Notice of Disagreement pursuant to 
38 C.F.R. § 20.201 (1998); however, the RO has not issued him 
a Statement of the Case (SOC) with respect to this claim.  
Under these circumstances, the Board must remand this claim 
to the RO for the issuance of that SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following action:

1.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claim for a compensable evaluation for 
his service-connected carpal tunnel 
syndrome, to include notification of the 
need, and the appropriate time period, in 
which to file a substantive appeal to 
perfect his appeal on this issue.  

2.  The veteran is hereby reminded that 
the Board will have jurisdiction to 
review the claim for a compensable 
evaluation for service-connected carpal 
tunnel syndrome only if the appeal on 
this issue is timely perfected. 

The purpose of this REMAND is to afford due process and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

